Case 6:16-cv-06829-EAW-MWP Document 41 Filed 06/14/19 Page 1of3

Case # 16-cv-6829
June 7, 2019

Honorable Marian W. Payson
100 State St.
Rochester, N.Y. 14614

cc: Michael H. Sussman, Esq.
Sussman & Watkins
Attorneys for Plaintiff
40 Park Place
P.O. Box 1005
Goshen, N.Y. 10924

Cheryl Meyers Buth, Esq.
Laurie A. Baker, Esq.

Meyers Buth Law Group PLLC
Attorneys for Defendant

23 Princeton Place, Suite 105
Orchard Park, N. Y. 14127

Dear Honorable Payson,

i am the Plaintiff in the above-mentioned case. My name is Ellen Bingham. | am reaching out to the
court and notifying all parties involved of an ongoing matter involving myself and the attorney who was
originally retained by my son Kenneth Bingham, Mr. Michael Sussman. | have made many atternpts to
reach out to Mr. Sussman. | have had one face to face with him and that was the first Monday in
February of this year. | will tell you that as far as this Alternative Dispute Resolution (ADR) program the
very first | heard of it was when my youngest daughter looked the case up on the Pacer website to get
insight as to the case progress. At no point has Mr. Sussmnan been in contact with me to discuss my
attendance to the ADR, or with me about the ADR. The only information | know about the ADR is from
the mediator herself Ms. Amanda Williams, Esq. as we called to inquire if | am entitled to attend, and
that is when | was informed, | was required to attend.

| do want to inform the court of the history of Mr. Sussman and myself, so the court can proceed as
necessary. My daughter Kim Martin had retained Mr. Sussman on another matter. She and | have an

_ estranged relationship. Mr. Sussman made it abundantly clear to me prior to me being named the
Administrator of my sons Estate that he represents Kim Martins interests. | have spoken with the
Surrogates Court in Sullivan County and other attorneys and according to what | have been told she has
no interest unless | make her apart of this. She had the audacity to tell the surrogates court that | was
dead. Then told them | was dying. She filed false and misleading paperwork with them. It is my opinion
that Mr. Sussman and Kim Martin intend to try to get the court to once again adjourn or postpone this
matter of the ADR. However, | arn fully prepared to travel and be present for the ADR on June 26, 2019,
and | am requesting that the court do not issue any further delays in this process.

| also feel as though there has been an egregious act of misconduct on the part of Mr. Michael Sussman,
Esq. It is my opinion that if we cannot come to some sort of resolution with the Defendant in this case
that we will be filing a Motion to have your Honor remove Mr. Sussman from this case for Official
Case 6:16-cv-06829-EAW-MWP Document 41 Filed 06/14/19 Page 2 of 3

misconduct and brought before the New York State Bar Association for Admonition. | realize the
possible repercussions this letter may cause, but the actions, and in all honesty inactions of the
ineffective counsel and the lack of best interest in this case leave this elderly woman no choice in this
matter. Thank you for hearing me out and placing this letter on the record.

Sincerely,
“7 og 4 et df oo 4 yy ~ |
Ellen Margaret Armann Bingham e Le

Administrator of the Estate of Kenneth Bingham

EMean MY cwrgowret Ae wang Fay agen
PO Box Q Dy ~

Bus }42e- 3106
Case 6:16-cv-06829-EAW-MWP Document 41 Filed 06/14/19 Page 3 of 3

—

Ue Wt Ge Va nl Se EO oe © fe OR nd Ete OE

‘AJUO SUONEUITSAP "S77 404 SaZUBIeENS yOeg AauO | | NH i

SALVLS CALLING | Mite | * as

A
*trsog saw”

 

S6XGZL:doO eloz Aine del

 

 

 

“LEBER SSE

 

 

     

 

 

== SZ:

‘dSuInOad 3g AVA Tae"
NOLLVaV Toad SWOLSND ¥
‘ATIVNOLLVNGSLNI GaSn Nat

Hin

“EO ZsIh

e ped ben

  

“DO

 

 

Leathe} « on rere, sey oe ye
aoe A, aR 3 Bae > Se aL ASP a yo ssuoe a ey
" BOLi- TS AA

 

 

        

 

 

 

 

 

 

 

 

 

 

 

 

ur ns JBLOOMY USlTD ‘SN SHL Ni SDIAMAS LSALSvdt

a

G2) BNOHE

   

 

 

 
     

SSIUdxa |. _-
a a er AY | Ue FAT é
ALISO | SHIVAS GIL * TIVW 4

ALIYO

 

 

08's cS Z0ePt
2 2001
Bag whe
Civd 2Dv180d *S'f TWAS OL AWWelad SSA

 

  
